COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-05-120-CV
CHANDLER
S. SWAIN                                                          APPELLANT
 
                                                   V.
 
AMERICAN
HONDA FINANCE CORPORATION                             APPELLEE
 
                                               ----------
         FROM COUNTY COURT AT LAW
NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On August 19, 2005, we notified appellant that his brief had not been
filed as required by rule 38.6(a).  TEX. R. APP. P. 38.6(a).  We stated we would
dismiss the appeal for want of prosecution unless appellant or any party
desiring to continue this appeal filed with the court within ten days a
response showing grounds for continuing the appeal.  See
Tex. R. App. P. 38.8(a)(1).  We
have not received any response.
Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).




PER CURIAM               
 
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:   September 22, 2005




[1]See Tex. R. App. P. 47.4.